Mr. Justice Barnes delivered the opinion of the court. The only ground urged for reversal is that this being a case of the fourth class it was imperative on the court to set it down for trial, and that no order of record to that effect appears. The record shows that defendant entered his appearance December 6th, the return day of the summons, and that judgment was entered on December 17th. The judgment order recites that the cause came up in the regular course for trial, and that defendant was absent and not represented — presumably meaning at the trial. There is nothing to show that the court did not proceed regularly, and, in the absence of a showing to the contrary, the presumption is that it did, and that it set the cause for trial at the time of defendant’s appearance, as it might do under Section 45 of the Municipal Court Act. Judgment is affirmed. Affirmed.